UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 18, 2011 PARK BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-20867 36-4082530 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 5400 South Pulaski Road Chicago, IL (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(773) 582-8616 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02(b) Departure of Directors or Certain Officers; Election of Directors; Appointments of Certain Officers; Compensatory Arrangements of Certain Officers. On January, 18, 2011, Allen H. Koranda resigned from the Board of Directors of Park Bancorp, Inc. (the “Company”) and Park Federal Savings Bank (the “Bank”), the Company’s banking subsidiary. Mr. Koranda has electedto pursue other opportunities in the banking industry and in doing so has the potential for creating conflicts of interest should he remain on the Boards of the Company and the Bank.Mr. Koranda served as a director since April 2009 and was chairman of the Company’s Audit Committee. John J. Murphy, a current director of the Company and the Bank, was appointed by the Board as interim chairman of the Audit Committee effective immediately. The Board does not currently expect to fill the vacancy on the Board created by Mr. Koranda’s resignation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK BANCORP, INC. Date:January 21, 2011 By: /s/Richard J. Remijas, Jr. Richard J. Remijas, Jr. President and Chief Operating Officer
